Supreme Court of Texas
                            ══════════
                             No. 21-0197
                            ══════════

                        Weekley Homes, LLC,
                               Petitioner,

                                     v.

   John Paniagua; and Hermelinda Maravilla Corona and Jose
     Camerino Maravilla, Sr., Individually and as Personal
    Representatives of the Estate of Jose Camerino Maravilla,
                         Deceased, et al.
                              Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the Fifth District of Texas
   ═══════════════════════════════════════

                             JUDGMENT

        THE SUPREME COURT      OF   TEXAS, having heard this cause on
petition for review from the Court of Appeals for the Fifth District, and
having considered the appellate record and counsels’ briefs, but without
hearing oral argument under Texas Rule of Appellate Procedure 59.1,
concludes that the case should be remanded to the court of appeals.
        IT IS THEREFORE ORDERED, in accordance with the Court’s opinion,
that:
              1) The court of appeals’ judgment is reversed in part;
             2) The case is remanded to the court of appeals for further
                proceedings consistent with the Court’s opinion; and

             3) The parties shall bear their own costs incurred in this
                Court.

      Copies of this judgment and the Court’s opinion are certified to
the Court of Appeals for the Fifth District and to the District Court of
Dallas County, Texas, for observance.


              Opinion of the Court delivered Per Curiam.

                            June 17, 2022

                               *********




                                   2